ADVENTRX PHARMACEUTICALS, INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into between Gregory P.
Hanson, an individual resident of the State of California (“Consultant”), and
ADVENTRX Pharmaceuticals, Inc., a Delaware corporation (the “Company”). This
Agreement is dated, solely for reference purposes, April 2, 2008, but will
become effective (the “Effective Date”) as of the later of (a) the last date set
forth below the signatures hereto and (b) one full business day after the
effectiveness of the termination of Consultant’s employment with the Company.

1. Consulting Relationship. During the term of this Agreement, Consultant will
provide consulting services (the “Services”) to the Company as described on
Exhibit A attached to this Agreement. Consultant represents that Consultant is
duly licensed (as applicable) and has the qualifications, the experience and the
ability to properly perform the Services. Consultant shall use Consultant’s best
efforts to perform the Services such that the results are satisfactory to the
Company and in conformance with the Code of Professional Ethics of the AICPAA.
Consultant shall provide Services only as requested by the Company.

2. Fees. As consideration for the Services to be provided by Consultant and
Consultant’s other obligations hereunder (including under the Confidentiality
Agreement (as defined in Section 7)), the Company shall pay to Consultant the
amounts specified in Exhibit B attached to this Agreement at the times specified
therein.

3. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses.

4. Term and Termination. Consultant shall serve as a consultant to the Company
for a period commencing on the Effective Date and terminating upon written
notice of termination from the Company to Consultant or from Consultant to the
Company; provided, however, that Consultant may not terminate this Agreement,
other than for Company’s failure to pay Consultant as set forth in Section 2,
prior to December 31, 2008.

5. Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee.

(a) Method of Provision of Services. Consultant shall be solely responsible for
determining the method, details and means of performing the Services. Consultant
may not employ or engage the service of any third parties to perform the
Services required by this Agreement.

(b) No Authority to Bind Company. Neither Consultant, nor any partner, agent or
employee of Consultant, has authority to enter into contracts that bind the
Company or create obligations on the part of the Company without the prior
written authorization of the Company.

(c) No Benefits. Consultant acknowledges and agrees that Consultant (or
Consultant’s employees, if Consultant is an entity) will not be eligible for any
Company employee benefits and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.

(d) Withholding; Indemnification. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid to Consultant, its
partners, agents or its employees under this Agreement, and for compliance with
all applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization, and
Consultant’s partners, agents and employees, including state worker’s
compensation insurance coverage requirements and any US immigration visa
requirements. Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any compensation paid to
Consultant or Consultant’s partners, agents or its employees.

6. Supervision of Consultant’s Services. All of the services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and the Company’s chief financial officer. Consultant will be
required to report to the Company’s chief financial officer concerning the
Services performed under this Agreement. The nature and frequency of these
reports will be left to the discretion of the Company’s chief financial officer.

7. Confidentiality Agreement. Consultant shall sign, or has signed, the
Company’s current Confidential Information and Invention Assignment Agreement
(the “Confidentiality Agreement”) on or before the Effective Date.

8. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties. Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to the Company
herewith any third party products, ideas, processes, or other techniques,
without the express, written prior approval of the Company. Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement. Consultant will not
knowingly infringe upon any copyright, patent, trade secret or other property
right of any former client, employer or third party in the performance of the
Services required by this Agreement.

9. Miscellaneous.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties.

(b) Sole Agreement. This Agreement, including the Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof. The foregoing
notwithstanding, the Company and Consultant acknowledge that this Agreement is
entered into in connection with that certain letter agreement regarding terms of
separation, dated April 2, 2008 (the “Separation Agreement”), and that this
Agreement has no effect on the Separation Agreement or any of the documents or
other agreements referenced therein or executed in connection therewith.

(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California.

(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g) Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
San Diego County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, as applied to agreements among
California residents entered into and to be performed entirely within
California, to the resolution of any dispute. Judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This Section 10(g) shall not apply to the Confidentiality
Agreement.

(h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

[Signature Page Follows]

1

The parties have executed this Agreement on the respective dates set forth
below.

ADVENTRX PHARMACEUTICALS, INC.

By: /s/ Evan M. Levine
Title: Chief Executive Officer &
President


Address: 6725 Mesa Ridge Road, Suite 100

San Diego, CA 92121

Date: April 2, 2008

GREGORY P. HANSON

/s/ Gregory P. Hanson



    Signature

Address: P.O. Box 571

Del Mar, CA 92014

Date: April 3, 2008

2

EXHIBIT A

DESCRIPTION OF CONSULTING SERVICES

      Description of Services   Schedule/Deadline
Consultant will:
 

• Make himself available to perform
consulting services as requested by the
Company; Consultant may be requested to perform
such services at the Company’s offices.
• Respond to inquiries of the Company’s
personnel regarding financial and accounting
matters, and such other matters related to the
Company regarding which Consultant has
knowledge.
• Make himself available and use his best
efforts in the transition of his former duties
to designated representatives or employees of
the Company. Such efforts include, but are not
limited to, providing corporate records, files
and other materials.
• Provide advice and assistance regarding
special projects, conference appearances or any
other matter consistent with Consultant’s
background, skills and experience.
 

















Not applicable

3

EXHIBIT B

COMPENSATION

For Services requested by the Company and rendered by Consultant under this
Agreement, the Company shall pay Consultant at the rate of (a) for the first 10
hours/calendar month, $250/hour and (b) for any time beyond 10 hours/calendar
month, $150/hour. Consultant will invoice the Company within 10 days after the
end of each calendar month for services provided during the preceding month,
which invoices will be due within 30 days of receipt of an invoice reasonably
acceptable to the Company. Unless otherwise agreed upon in writing, the
Company’s maximum liability for all Services performed during the term of this
Agreement shall not exceed $20,000.

4